DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the invention of Group I, claims 37-52 in the reply filed on 21 October 2022 is acknowledged.  Applicants also elected the steroid dimer of claim 39 in response to the species election requirement. 
The reply filed 21 October 2022 did not fully elect the specific steroid groups (D1 and D2) of the steroid dimer, however, during a telephone conversation with Dylan Kahl on 31 October 2022 a provisional species election was made without traverse to prosecute the steroid dimer of claim 39 wherein D1 and D2 are each triamcinolone.  Affirmation of this species election must be made by applicant in replying to this Office action.  
Claims 48-50 and 52-56 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claims 37-47 and 51 are under consideration to the extent that the steroid dimer is the steroid dimer of claim 39 wherein each of D1 and D2 are triamcinolone, e.g., the elected species.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 30 September 2020, 02 December 2020, 04 January 2021, 06 January 2022, 21 October 2022, 03 November 2022 are in compliance with the provisions of 37 CFR 1.97, except where noted.  Accordingly, the information disclosure statements are being considered by the examiner.
	
	Specification
The disclosure is objected to because of the following informalities: 
C1-10 in Paragraph [0154] line 2 should be C1-10.  
“cumulatie” in Paragraph [0171] should be “cumulative”
Paragraph [0470] line 2 has written “C52H68F2O16.”   All of the numbers should be in subscript or normal script for clarity. 
Appropriate correction is required.

Claim Objections
Claims 37, 39, 41 are objected to because of the following informalities:  The phrase “pharmaceutically salt” is not written correctly. This can be written as “pharmaceutically acceptable salt” which is consistent with the specification.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37-40, 44-47, and 51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 37, 38, 44-47, and 51 recite a steroid dimer of formula D1-C(O)-L-C(O)-D2 where D1 and D2 are steroid radicals and L is a linker covalently linking D1 to D2.  Stating that L links D1 to D2 renders the dimer formula unclear as to whether the C(O) groups are intended to be a required part of the linker structure or a required part of the steroid structure. 
Claim 38 is indefinite in its recitation that D1 or D2 are attached to L through a hydroxyl radical of the D1 or D2 as it is unclear whether the C(O) groups of formula (A-VI) are required.  Based on formula (A-VI) the hydroxyl radical of the D1 or D2 would necessarily be attached to the C(O) groups which are not part of the L linker group. 
Claims 39-40 recites possible formulas for the O-RA-O group that include the variables n, m, and p but does not provide values for these variables.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 37-47 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Stache et al. (US 3,663,579, issued 5/16/72) in view of Ashton et al. (US 2003/0203030, published 10/30/03) and Ashton et al. (WO 95/20567, published 8/3/95), and evidenced by the instant specification.
Stache teaches corticosteroid dimers represented by general formula I;

    PNG
    media_image1.png
    285
    477
    media_image1.png
    Greyscale

where R1 represents an open-chain or cyclic alkylene radical which may be branched and/or interrupted by oxygen atoms, or an aralkylene or arylene radical (col. 1 lines 17-54).  Stache teaches that the corticosteroid dimers show a considerably higher anti-inflammatory activity than monomeric steroids (Col 3. Lines 45-48). Stache provides example embodiments of the invention where steroids were linked together with various linking groups (Examples 1-21 columns 4-8, claim 2). For instance, example 7 teaches the formation of steroid dimer triethyleneglycol-bis[prednisolone-21]-carbonate (Col. 5 line 70 - Col.6 line 10).  This compound is formed from the combination of two corticosteroid prednisolone groups that are attached at the 21 position through hydroxyl radicals linked together through C(O)-O(CH2CH2O)3-C(O) (~204 Da) and therefore necessarily meets the requirements of the linking group (L) of claims 37-44.  The structure formed in example 7 as taught by Stache is shown below. 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Stache, however, does not teach a triamcinolone dimer in an article comprising at least 70% (w/w) of the dimer where the article has the release characteristics of claim 51.
Ashton ‘030 teaches injectable compositions that comprise a codrug formed from two constituent moieties that have been linked together (abstract, [0016]-[0018]).  Ashton ‘030 teaches an embodiment of the codrug with the formula R1-L-(R2)n wherein R1 and R2 are the first and second constituent moiety respectively, n is 1 to 4, and L is a linking group ([0022]-[0027]). Ashton ‘030 further teaches that the R1 and R2 moieties may comprise corticosteroids such as triamcinolone and that the first and second constituent moiety may be the same (R1 = R2) ([0025], [0055]-[0056], [0196]).  Concentrations of the codrug in the compositions may range from about 1-99 wt.% ([0185]).  
Ashton ‘567 teaches codrug compositions wherein the drug compounds may be linked by labile bonds to another entity such as polyethylene glycol.  Ashton ‘567 further teaches that the codrug may be formed into a pellet which comprises between 0.1 to about 100% of the delivery vehicle and provides an example of a triamcinolone acetonide and 5-fluorouracil codrug where the device is composed of over 97% active substance (page 8 lines 1-3, 25-26, page 13 lines 30-31, page 20 lines 5-13).  Ashton ‘567 teaches that an advantage of the codrug system is that frequently no polymers are required to control release so that the devices can be extremely small and there are no concerns of residual polymer after the drug has been released nor of polymer related toxicity (page 14 lines 17-25).  
Ashton ‘567 additionally provides an example of the invention where a codrug of triamcinolone acetonide and 5-fluorouracil were prepared as pellets and immersed in phosphate buffer (pH 7.4, 37 °C) and the triamcinolone acetonide was released with pseudo zero order kinetics demonstrating that codrug delivery systems can be used as sustained release agents (page 17-18 Example 3).  Zero order kinetics implies that that the release profile of the triamcinolone acetonide was linear over time.  As evidenced by the instant specification, the release of the triamcinolone acetonide necessarily meets the requirements of claim 51, since when the release curve is perfectly linear, t10 = 1/5 of t50 ([0149]).     
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have tried using the corticosteroid triamcinolone in place of the prednisolone in the triethyleneglycol-bis[prednisolone-21]-carbonate compound as taught by Stache and to have formed an article, including pellets comprising at least 70% w/w of the dimer.  Ashton ‘030 teaches compositions where individual moieties are linked together to form a codrug and suggests the triamcinolone as possible moieties.  Stache teaches that the dimeric form of the steroid increases anti-inflammatory activity over the steroid monomer.  Additionally, Ashton ‘567 teaches that the codrugs prepared with high drug loading are useful for sustained release of the drug without the need for potentially harmful polymer excipients. Accordingly, one of ordinary skill could have tried triamcinolone as the steroid for the dimer composition of Stache with a reasonable expectation of generating a sustained release drug article with increased anti-inflammatory activity. 

Double Patenting
Non-Statutory
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 37-47 and 51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 50 of copending Application No. 17/426,779 in view of Ashton et al. (US 2003/0203030) and Ashton et al. (WO 95/20567). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 50 of the ‘779 application make instant claims 37-47 obvious.  Claim 50 of application ‘779 recites a pharmaceutical composition comprising a pharmaceutically acceptable excipient and a solid crystalline form of a dexamethasone dimer that is covalently linked by C(O)-O(CH2CH2O)3-C(O) (~204 Da). Note that the pattern of XRPD peaks for the dimer are directed to a specific crystalline form of the dimer.
Claim 50 of copending Application No. 17/426,779 does not recite a steroid dimer where each steroid is triamcinolone and has the release characteristics of instant claim 51.  Ashton ‘030 and Ashton ‘567 remedies these deficiencies.  
Ashton ‘030 teaches injectable compositions that comprise a codrug formed from two constituent moieties that have been linked together (abstract, [0016]-[0018]).  Ashton ‘030 teaches an embodiment of the codrug with the formula R1-L-(R2)n wherein R1 and R2 are the first and second constituent moiety respectively, n is 1 to 4, and L is a linking group ([0022]-[0027]). Ashton ‘030 further teaches that the R1 and R2 moieties may comprise corticosteroids such as dexamethasone or triamcinolone and that the first and second constituent moiety may be the same (R1 = R2) ([0025], [0055]-[0056], [0196]).  Additionally, Ashton ‘030 teaches that compositions of the codrug can be formed into pellets, tablets, caplets, or capsules and concentrations of the codrug in the compositions may range from about 1-99 wt.% ([0061], [0185]).
Ashton ‘567 teaches codrug compositions wherein the drug compounds may be linked by labile bonds to another entity such as polyethylene glycol.  Ashton ‘567 further teaches that the codrug may be formed into a pellet which comprises between 0.1 to about 100% of the delivery vehicle and provides an example of a triamcinolone acetonide and 5-fluorouracil codrug where the device is composed of over 97% active substance (page 8 lines 1-3, 25-26, page 13 lines 30-31, page 20 lines 5-13).  Ashton ‘567 teaches that an advantage of the codrug system is that frequently no polymers are required to control release so that the devices can be extremely small and there are no concerns of residual polymer after the drug has been released nor of polymer related toxicity (page 14 lines 17-25).
Ashton ‘567 additionally provides an example of the invention where a codrug of triamcinolone acetonide and 5-fluorouracil were prepared as pellets and immersed in phosphate buffer (pH 7.4, 37 °C) and the triamcinolone acetonide was released with pseudo zero order kinetics demonstrating that codrug delivery systems can be used as sustained release agents (page 17-18 Example 3).  Zero order kinetics implies that that the release profile of the triamcinolone acetonide was linear over time.  As evidenced by the instant specification, the release of the triamcinolone acetonide necessarily meets the requirements of claim 51, since when the release curve is perfectly linear, t10 = 1/5 of t50 ([0149]).     
Therefore, it would have been obvious to one of ordinary skill in the art to have tried using the corticosteroid triamcinolone in place of dexamethasone in the steroid dimer of the pharmaceutical composition of claim 50 of application ‘779 and to have formed an article comprising at least 70% w/w of the dimer.  Ashton ‘030 teaches compositions where individual moieties are linked together to form a codrug and suggests triamcinolone as possible moieties.  Additionally, Ashton ‘567 teaches that compositions prepared with high drug loading of the codrugs are useful for sustained release of the drug without the need for potentially harmful polymer excipients. Accordingly, one of ordinary skill could have tried triamcinolone as the steroid for the dimer in place of the dexamethasone in claim 50 of application ‘779 with a reasonable expectation of generating a sustained release drug article with minimal excipients and high drug loading. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 37-47 and 51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 36 of U.S. Patent No. 10,588,862 in view of Ashton et al. (US 2003/0203030). 
Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 37-47 and 51 are made obvious by claim 11 of the ‘862 patent and instant claims 37-40, 44-47, and 51 are made obvious by claim 36 of the ‘862 patent. Claim 11 of the ‘862 patent recites an article comprising a dexamethasone dimer linked together by C(O)-O(CH2CH2O)3-C(O) (~204 Da) wherein at least 70% (w/w) of the article is the dexamethasone dimer and wherein the article provides controlled release of dexamethasone at 37 °C in 100% bovine serum or 100% phosphate buffered saline. Claim 36 of the ‘862 patent recites an article comprising a dexamethasone dimer linked together by O(CH2)6O (~116 Da) wherein at least 70% (w/w) of the article is the dexamethasone dimer.    Claims 11 and 36 of the ‘862 patent do not recite wherein the steroid dimer comprises triamcinolone.  This deficiency is made up for in the teachings of Ashton ‘030.  
Ashton ‘030 has been described supra.
Instant claims 37-47 and 51 are obvious variants of claims 11 and 36 of the ‘862 patent in view of Ashton ‘030 because Dexamethasone and triamcinolone are both corticosteroids and Ashton suggests that both steroids may be used in the context of codrug dimers. Accordingly, one of ordinary skill a could have substituted the dexamethasone with triamcinolone and predictably formed an article comprising at least 70% w/w of the dimer.   


Claims 37-40, 44-47, and 51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,945,958 in view of Ashton et al. (US 2003/0203030). 
Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 37-40, 44-47 and 51 are rendered obvious by claim 9 of the ‘958 patent.  Claim 9 of the ‘958 patent recites an article comprising a dexamethasone dimer linked together by O(CH2)6O (~116 Da) wherein the article provides controlled release of the of dexamethasone at 37 °C in phosphate buffered saline and at least 70% (w/w) of the article is the dexamethasone dimer.  Claim 9 of the ‘958 patent does not recite wherein the steroid dimer comprises triamcinolone.   
Ashton ‘030 has been described supra.
Instant claims 37-40, 44-47, and 51 are obvious variant of claim 9 of the ‘958 patent in view of Ashton ‘030 because dexamethasone and triamcinolone are both corticosteroids and Ashton suggests that both steroids may be used in the context of codrug dimers. Accordingly, one of ordinary skill a could have substituted the dexamethasone with triamcinolone and predictably formed an article capable of controlled release and comprising at least 70% w/w of the dimer.   

Claims 37-47 and 51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,959,954 in view of Ashton et al. (US 2003/0203030). 
Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 37-46 and 51 are made obvious by claim 9 of the ‘954 patent. Claim 9 of the ‘954 patent recites an article comprising a dexamethasone dimer linked together by C(O)-O(CH2CH2O)3-C(O) (~204 Da) wherein at least 70% (w/w) of the article is the dexamethasone dimer and the article provides controlled release of dexamethasone at 37 °C in phosphate buffered saline. 
Ashton ’030 has been described supra
Instant claims 37-47 and 51 are obvious variants of claim 9 of the ‘954 patent in view of Ashton ‘030 because dexamethasone and triamcinolone are both corticosteroids and Ashton ‘030 suggests that both steroids may be used in the context of codrug dimers. Accordingly, one of ordinary skill a could have substituted the dexamethasone with triamcinolone and predictably formed an article capable of controlled release and comprising at least 70% w/w of the dimer.

Claims 37-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,632,075. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 14 of the ‘075 patent anticipates claims 37-47 of the instant application.  Claim 14 of the ‘075 patent recites an article comprising a steroid dimer composed of at least 70% (w/w) of the compound.  The dimer may be any of the compounds described by one of formulas (II)-(LXXV) of the ‘075 specification. Formula XXV is formed from the steroid triamcinolone (column 70 line 42) and may be linked together with triethylene glycol (column 80 lines 9-14).  This formula reads on the steroid dimers of instant claims 37-46. Note that the additional limitations of claim 14 of the ‘075 patent that the article be free of controlled release polymer, the compound is in amorphous form, and the article is a fiber, pellet, cylinder, hollow tube, microparticle, or a nanoparticle are encompassed by the scope of instant claim 37.   

Claims 37-47 and 51 are directed to an invention not patentably distinct from claim 50 of commonly assigned Application No. 17/426,779. Specifically, see above. 
Claims 37-47 and 51 are directed to an invention not patentably distinct from claim 9 of commonly assigned US Patent 10,959,954. Specifically, see above.
The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned Application No. 17/426,779 and US Patent 10,959,954, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C MITCHELL whose telephone number is (571)272-7007. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.C.M./           Examiner, Art Unit 1619


/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619